      Case 3:20-cr-30130-SMY Document 1 Filed 08/07/20 Page 1 of 6 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA                         )
                                                 )
                                Plaintiff,       )
                                                 )
vs.                                              )                   20-mj-7161-MAB
                                                        CASE NUMBER_____________________
                                                 )
                                                 )      FILED UNDER SEAL
THOMAS J. KOVACH                                 )
                                                 )
                                Defendant.       )

                                     CRIMINAL COMPLAINT

         I, Daniel Root, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:

                                              Count 1
                                (Distribution of Child Pornography)

         On or about July 15, 2020, the defendant, in Fairview Heights, Illinois, within the

Southern District of Illinois,

                                         THOMAS J. KOVACH,

 defendant herein, did knowingly distribute visual depictions containing child

 pornography, as defined in Title 18, United States Code, Section 2256(8)(A), including,

 but not limited to, a file titled “a 1 (79)_172.jpg”, which depicts minors engaged in

 sexually explicit conduct, that had been shipped or transported in or affecting interstate

 or foreign commerce by any means, including by computer, all in violation of Title 18,

 United States Code, Section 2252A(a)(2)(B) & (b)(1).

         I further state that this complaint is based on the following facts:
   Case 3:20-cr-30130-SMY Document 1 Filed 08/07/20 Page 2 of 6 Page ID #2




                                            AFFIDAVIT

        1.     I am a Special Agent of the Federal Bureau of Investigation (FBI) assigned to the

FBI's St. Louis, Missouri division. I have been employed by the FBI since January 2016. My

employment has vested me with the authority to investigate violations of federal law, including

Title 18, U.S.C. §§ 2422, 2252 and 2252A, all involving the Sexual Exploitation and Other Abuse

of Children. During my time at the FBI Academy and while working the violation, I have received

training in a variety of investigative and legal matters, including topics of searches, drafting search

warrant Affidavits, and Probable Cause. I am presently assigned to the St. Louis Violent Crimes

Against Children Squad, which focuses on investigating individuals and dismantling organizations

responsible for the sexual exploitation of children through the manufacture and distribution of

child pornography. I am a “federal law enforcement officer” within the meaning of Federal Rule

of Criminal Procedure 41(a) (2) (C), that is, a government agent engaged in enforcing the criminal

laws.

        2.     I have investigated and assisted in the investigation of criminal matters involving

the sexual exploitation of children that constituted violations of Title 18, United States Code,

Sections 2251, 2252, 2252A, 2422, and 2423. In connection with such investigations, I have

served as case agent, have been the affiant for several search warrants and I have conducted

interviews of subjects, victims, and witnesses. As a federal agent, I am authorized to investigate

and assist in the prosecution of violations of laws of the United States, and to execute search

warrants and arrest warrants issued by federal and state courts.

        3.     The statements contained in this affidavit are based on my personal knowledge as

well as on information provided to me by other law enforcement officers. This affidavit is being

submitted for the limited purpose of securing a criminal complaint and an arrest warrant, and I



                                                  2
   Case 3:20-cr-30130-SMY Document 1 Filed 08/07/20 Page 3 of 6 Page ID #3




have not included each fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause to believe that THOMAS J. KOVACH

committed violations of Title 18, United States Code, Section 2252(a)(2)(A).

       4.     The FBI St. Louis Violent Crimes Against Children Task Force comprises a number

of law enforcement agents and officers from around the region. As part of an FBI authorized

undercover operation, an FBI undercover agent (UC) makes posts to Kik groups using keywords

that collectors of child sexual abuse material (CSAM) are familiar with and indicate a sexual

interest in children. Kik is a social media application that allows users to chat one-on-one or in

public or private groups. It is available on Android and iOS mobile devices.

       5.     On June 12, 2020, an individual later identified as THOMAS J. KOVACH

(hereinafter referred to as “KOVACH”), initiated a conversation with the UC. KOVACH had the

username “lovebbcstl” and display name “KT”. KOVACH’s messaged the UC stating, “Single

m in Missouri…40”

       6.     Throughout the conversation, KOVACH indicated that he wanted to meet up with

the UC’s foster children and have sex with them. KOVACH told the UC that his name was “TJ”.

Excerpts of the conversation are below:

UC:           u ever have any experience?
KOVACH:       With a 5 yo boy
KOVACH:       Years ago…oral..ate his out
….
KOVACH:       I’m open to as young as 3
….
UC:           what are u thinking??
KOVACH:       Suck his dick
UC:           can u stop urself after that?
KOVACH:       Oral..rub his ass….kiss his body
….
KOVACH:       I’ll suck his dick
KOVACH:       In front of you!!!!
….


                                                 3
  Case 3:20-cr-30130-SMY Document 1 Filed 08/07/20 Page 4 of 6 Page ID #4




KOVACH:       I want to molest in front of you a lot of kids
….
KOVACH:       If we don’t connect tonight..I am highly interested
KOVACH:       In the 6yo
….
KOVACH:       I want to molest babies with you
….
KOVACH:       I’d pay u
KOVACH:       For toddler sex
KOVACH:       Under 4 yo
UC:           really? how much?
UC:           I get $412 a month per kid
KOVACH:       How about an extra $85 per month.
KOVACH:       Gives you $500 a month
….
KOVACH:       I really want to use a toddler in front of you for sex
….
KOVACH:       I have watched toddlers get fucked… hit.. on mega
….
KOVACH:       Any girl infants u can get?

      7.      KOVACH also sent numerous videos to the UC of him masturbating while talking

about abusing children.

      8.      On July 15, 2020, KOVACH sent the UC the following messages:

KOVACH:       https://mega.nz/folder/[URL removed]#M09Gyj9FrlIyMcmRN819dA
KOVACH:       A gift for you

      9.      The UC followed the link and downloaded the material. The link contained 4,781

visual depictions (videos and pictures), most of which were child exploitative material. When the

material was run through FBI systems, 1,347 of the files were immediately marked as “Illegal

Child Abuse Material”, which means that they have been seen and classified before by the FBI

and NCMEC. Additionally, 282 files were classified as “Infant/Toddler” and 31 as

“S&M/Violence”.

      10.     Most of the media in the link consisted of prepubescent boys in various exploitative

and abusive scenarios. For instance, the file “a 1 (79)_172.jpg” depicts a boy under the age of 10



                                                 4
   Case 3:20-cr-30130-SMY Document 1 Filed 08/07/20 Page 5 of 6 Page ID #5




performing oral sex on another prepubescent boy. The video “Self - Dsc6114” depicts an adult

male performing oral sex on a prepubescent boy.

       11.    On several occasions, FBI agents conducted surveillance on KOVACH’s residence,

located in Fairview Heights, Illinois, which is within the Southern District of Illinois. Agents

observed KOVACH in his residence while he was simultaneous chatting with the FBI UC.

       12.    On August 3, 2020, the Honorable Mark A. Beatty signed a search warrant for

KOVACH’s residence. On August 6, 2020, FBI agents executed the warrant. KOVACH was

present at the residence and taken into custody.

       13.    Agents extracted still frames of the videos that KOVACH sent of himself

masturbating. Every article of clothing from the KOVACH’s videos were located at the residence,

namely, a pair of “Broncos” boxers as well as a white polo shirt with a black “sail” logo.

       14.    During an interview, KOVACH admitted that he was the one who had been chatting

with the FBI UC and sent the mega link. He further admitted that he knew the mega link contained

minors engaged in sexually explicit conduct,

                                         CONCLUSION

       15.    Based on the foregoing, I submit that there is probable cause to believe that on or

about July 15, 2020, THOMAS J. KOVACH committed the offense set forth in Count 1 of this

Complaint.

                                            ____________________________________
                                            ________________________________
                                            Daniel
                                               i l Root, S
                                                         Special
                                                             i lAAgent
                                            Federal Bureau of Investigation

STEVEN D. WEINHOEFT
United States Attorney

_________________________
  _____________
Karelia
  relia S. Rajagopal
           Rajagop
Assistant United States Attorney

                                               5
   Case 3:20-cr-30130-SMY Document 1 Filed 08/07/20 Page 6 of 6 Page ID #6




Subscribed and sworn to before me this


  7th
_________ day of August, 2020, within the Southern District of Illinois.




____________________________________
_______________        _______________
MARK A. BEATTY
United States Magistrate Judge




                                               6
